DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed January 29, 2021, with respect to rejection of claims 13-14 and 19-21 as anticipated by Hashimoto have been fully considered and in combination with the amendments are persuasive.  The rejection of claims 13-14 and 19-21 as anticipated by Hashimoto has been withdrawn. 
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument centered on prior art rejections based on Zhang being improper under 102(a)(2) since the present application claims priority to Chinese Patent Applications Nos. 201710338407.9 and 201720531917.3, which were filed on May 15, 2017 and the filing date of Zhang is August 7, 2017, which is later.  Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  In this case there is no certified translations of the foreign priority documents, i.e. the foreign priority has not been perfected.  Since the instant application is a 371 of PCT/CN2017/102633 it is given the benefit of its filing date of September 21, 2017.  Thus, Zhang is an intervening reference and currently is a proper prior art reference under 102(a)(2).  Applicant could overcome rejections based on Zhang by perfecting priority, i.e. by submitting certified translations of the foreign documents, thereby disqualifying Zhang as prior art, or alternatively by incorporating allowable subject matter identified below.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. CN107300751, of record.
Regarding claim 1 Zhang discloses an optical imaging system (title e.g. examples 3 & 4 see figures 7 & 10), having an effective focal length f and an entrance pupil diameter EPD, and the optical imaging system comprising sequentially, along an optical axis from an object side to an image side, a first lens (e.g. 10), a second lens (e.g. 20), a third lens (e.g. 30), a fourth lens (e.g. 40), a fifth lens (e.g. 50), a sixth lens (e.g. 60) and a seventh lens (e.g. 70), wherein an image side surface of the second lens is a convex surface (see figure 7 & 10); the third lens has a negative refractive power (abstract e.g. using the values in Tables 5 & 7: f3 => -5.11 & -5.36); the fifth lens has a positive refractive power or a negative refractive power (abstract), and an image side surface of the fifth lens is a convex surface (see figures 7 & 10); the seventh lens has a positive refractive power or a negative refractive power (abstract), and an object side surface of the seventh lens is a concave surface (see figures 7 & 10); the first lens, the second lens, the fourth lens, and the sixth lens respectively have a positive refractive power or a negative refractive power (abstract); a distance TTL from an object side surface of the first lens to an image plane on the optical axis and half of a diagonal length ImgH of an effective pixel area on the image plane of the optical imaging system satisfy: TTL/ImgH<1.6 (line 40 “TTL/ImgH<1.50” e.g. Table 1 e.g. Table 9 Fno => 1.55 & 1.5). 
Regarding claim 6 Zhang discloses the optical imaging system according to claim 1, as set forth above.  Zhang further discloses wherein 0<SAG41/SAG42<0.5, wherein SAG41 represents a distance from an intersection point of an object side surface of the fourth lens and the optical axis to an effective radius vertex of the object side surface of the fourth lens on the optical axis; and SAG42 represents a distance from an intersection point of an image side surface of the fourth lens and the optical axis to an effective radius vertex of the image side surface of the fourth lens on the optical axis (inherent given similar structure, elements, curvatures of elements and function of the device).  
Regarding claim 9 Zhang discloses the optical imaging system according to claim 1, as set forth above.  Zhang further discloses wherein the half of the diagonal length ImgH of the effective pixel area on the image plane of the optical imaging system and the effective focal length f of the optical imaging system satisfy: 0.8<ImgH/f<1 (e.g. Table 9 ImgH/f => 0.83 & 0.84).
Regarding claim 10 Zhang discloses the optical imaging system according to claim 1, as set forth above.  Zhang further discloses wherein a spacing distance T34 between the third lens and the fourth lens on the optical axis and a spacing distance T45 between the fourth lens and the fifth lens on the optical axis satisfy: 0.5<T34/T45<1 (using the values in Table 7: T34/T45=> 0.97).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

s 3, 13-14, 19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. CN107300751, of record, in view of Chen US Patent Application Publication 2017/0003482, of record.
Regarding claim 3 Zhang discloses the optical imaging system according to claim 1, as set forth above.  Zhang further discloses the placement of aperture (e.g. 11) in the track results in SL/TTL of 0.93 and 0.897 for examples 3 and 4, respectively, using the values in tables 5, 7 and 9.  Therefore, Zhang fails to disclose wherein a distance SL from an aperture of the optical imaging system to the image plane on the optical axis and the distance TTL from the object side surface of the first lens to the image plane on the optical axis satisfy: SL/TTL<0.85.
Zhang further teaches that the placement of the stop can disposed in different places along the track, see lines 245-246.
Chen teaches a similar optical imaging system (title e.g. figure 7), having from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens and a seventh lens (abstract e.g. 410, 420, 430, 440, 450, 460 & 470, wherein the third lens has a negative refractive power (see Table 7); an image side surface of the fifth lens is a convex surface (see figure 7); and further teaches the aperture can be configured as a front to produce a telecentric effect thereby improving the image sensor efficiency or middle stop to enlarge the view angle thereby providing a wider field of view (paragraph [0054]) and example 7 satisfies: SL/TTL<0.85 (e.g. using values in Table 7: SL/TTL => 0.84) for the purpose enlarging the view angle thereby providing a wider field of view (paragraph [0054]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the position of the aperture stop in the optical imaging system as disclosed by Zhang to be moved towards the middle of the track and satisfy SL/TTL<0.85 as taught by Chen since Zhang suggests the aperture stop can be in different positions and Chen teaches that an aperture stop in 
Regarding claim 13 Zhang discloses an optical imaging system (title e.g. examples 3 & 4 see figures 7 & 10), having an effective focal length f and an entrance pupil diameter EPD, and the optical imaging system comprising sequentially, along an optical axis from an object side to an image side, a first lens (e.g. 10), a second lens (e.g. 20), a third lens (e.g. 30), a fourth lens (e.g. 40), a fifth lens (e.g. 50), and a plurality of subsequent lenses (e.g. 60 & 70), wherein the third lens has a negative refractive power (abstract e.g. using the values in Tables 5 & 7: f3 => -5.11 & -5.36); the fifth lens has a positive refractive power or a negative refractive power (abstract), and an image side surface of the fifth lens is a convex surface (see figures 7 & 10); the first lens, the second lens and the fourth lens respectively have a positive refractive power or a negative refractive power (abstract); the effective focal length f of the optical imaging system and the entrance pupil diameter EPD satisfy: f/EPD<1.6 (line 94 “1.5≤Fno≤1.55” e.g. Table 9 Fno => 1.55 & 1.5); and the distance TTL from the object side surface of the first lens to the image plane on the optical axis and half of a diagonal length ImgH of an effective pixel area on the image plane of the optical imaging system satisfy: TTL/ImgH<1.6 (line 40 “TTL/ImgH<1.50” e.g. Table 9 TTL/ImgH => 1.49 & 1.46).
Zhang further discloses the placement of aperture (e.g. 11) in the track results in SL/TTL of 0.93 and 0.897 for examples 3 and 4, respectively, using the values in tables 5, 7 and 9.  Therefore, Zhang fails to disclose wherein a distance SL from an aperture of the optical imaging system to the image plane on the optical axis and the distance TTL from the object side surface of the first lens to the image plane on the optical axis satisfy: SL/TTL<0.85.
Zhang further teaches that the placement of the stop can disposed in different places along the track, see lines 245-246.

Regarding claim 14 Zhang as modified by Chen discloses the optical imaging system according to claim 13, as set forth above.  Zhang further discloses wherein the plurality of subsequent lenses (e.g. 60 & 70) comprise at least a sixth lens (e.g. 60) and a seventh lens (e.g. 70), wherein the sixth lens has a positive refractive power or a negative refractive power (abstract); and the seventh lens has a positive refractive power or a negative refractive power (abstract), and an object side surface of the seventh lens is a concave surface (abstract, see figures 7 & 10).
Regarding claim 19 Zhang as modified by Chen discloses the optical imaging system according to claim 13, as set forth above.  Zhang further discloses wherein 0<SAG41/SAG42<0.5, wherein SAG41 represents a distance from an intersection point of an object side surface of the fourth lens and the optical axis to an effective radius vertex of the object side surface of the fourth lens on the optical axis; and SAG42 represents a distance from an intersection point of an image side surface of the fourth lens and the optical axis to an effective radius vertex of the image side surface of the fourth lens on the optical axis (inherent given similar structure, elements, curvatures of elements and function of the device).
Regarding claim 21 Zhang as modified by Chen discloses the optical imaging system according to claim 13, as set forth above.  Zhang further discloses wherein an effective radius DT11 of the object side 
Regarding claim 22 Zhang as modified by Chen discloses the optical imaging system according to claim 13, as set forth above.  Zhang further discloses wherein half of the diagonal length of the effective pixel area on the image plane of the optical imaging system ImgH and the effective focal length f of the optical imaging system satisfy: 0.8<ImgH/f<1 (e.g. Table 9 ImgH/f => 0.83 & 0.84).
Regarding claim 23 Zhang as modified by Chen discloses the optical imaging system according to claim 13, as set forth above.  Zhang further discloses wherein a spacing distance T34 between the third lens and the fourth lens on the optical axis and a spacing distance T45 between the fourth lens and the fifth lens on the optical axis satisfy: 0.5<T34/T45<1 (using the values in Table 7: T34/T45=> 0.97).
Regarding claim 24 Zhang as modified by Chen discloses the optical imaging system according to claim 14, as set forth above.  Zhang further discloses wherein an effective focal length f5 of the fifth lens and an effective focal length f7 of the seventh lens satisfy: 1.5<|f5/f7|<2.5 (using the values in Table 5: |f5/f7|=> 1.87).

Allowable Subject Matter
Claims 4-5, 7, 20 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding claim 4 the prior art taken either singly or in combination fails to anticipate or fairly suggest the optical imaging system as claimed.  Specifically none of the prior art either alone or in 
Claim 5 depends on claim 4 and claim 5 is at least allowable for the reasons set forth above.
Regarding claims 7 and 20 the prior art taken either singly or in combination fails to anticipate or fairly suggest the optical imaging systems as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of an optical imaging systems specifically including, as the distinguishing features in combination with the other limitations, satisfaction of 0.6<f12/f56<1.2.  For example Zhang’s examples 3 & 4 have f12/f56 of 0.41 & 0.45, respectively, which is outside of the claimed range.
Regarding claim 25 the prior art taken either singly or in combination fails to anticipate or fairly suggest the optical imaging system as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of an optical imaging system specifically including, as the distinguishing features in combination with the other limitations, satisfaction of -1.8<R13/R14<-1.  For example Zhang’s examples 3 & 4 have R13/R14 of -8.7 & -11.4, respectively, which is outside of the claimed range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                February 3, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As previously noted f/EFD is the F-number.